DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 March 2020, 28 May 2021, 13 October 2021, and 13 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the detectors” in line 4 should be “the at least two detectors” for further clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the signals" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1).

Regarding claim 1, Gong teaches a semiconductor body, comprising a driver (110) for driving a light source (121/122) (see figure 3, driver 110; and ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)), at least two detectors (211/212) each comprising at least one avalanche diode (see figure 3, detectors 211 and 212; and ¶91, The detectors (211, 212) can be for example composed of a single-photon avalanche diode (SPAD) array…other possible detectors are for example avalanche photo diodes (APDs), or silicon photo multipliers (SiPM)), a time-to-digital converter (220) arrangement coupled to outputs of the detectors (211/212) (see figure 3, chronometer 220; and ¶95, This chronometer is typically a time-to-digital converter (TDC)), a data processing unit (310) with at least one histogram (paragraph 97 and 99), and an evaluation unit (300) coupled to the driver (110) and to the data processing unit (310) (see figure 3, logic circuit 300; and ¶87, The logic circuit (300)—of which several embodiments are given in FIGS. 4, 5 and 9-14, respectively—has the task to control, evaluate, and communicate the measurement in the fashions described hereinafter). However, Gong fails to teach a memory that is coupled to the time-to-digital converter arrangement and is configured to store the at least one histogram. 
	However, Sharma teaches a memory (70) that is coupled to the time-to-digital converter (64/68) arrangement and is configured to store at least one histogram (see figure 2, histogram memory 70; and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to incorporate the teachings of Sharma to further include a memory in order to record the time of incidence of photons on each sensing element, allowing the device to pass this data on to subsequent processing.

Regarding claim 2, Gong teaches at least two detectors (211/212) arranged in a stripe (see figure 3, detectors 211 and 212). However, Gong fails to explicitly teach wherein the at least two detectors are implemented as a first to a fourth detector which are arranged in a square or a stripe.
However, Sharma teaches wherein the at least two detectors (40) are implemented as a first to a fourth detector which are arranged in a square or a stripe (see figure 1, array of SPADs 40 arranged in a square).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to incorporate the teachings of Sharma to further include multiple sensors in order to collect the most data from the environment, allowing for a highly detailed depth map. 

Regarding claim 4, Gong as modified by Sharma teaches the semiconductor body according to claim 2 , wherein the time-to-digital converter (Sharma TDC) arrangement comprises a first to a fourth time-to-digital converter coupled to the first to the fourth detector (Sharma 40) and to the memory (Sharma 70) (Sharma, see figure 1, array of SPADs 40; ¶25, the processing circuits coupled to each SPAD sensing element in the array comprise a respective time-to-digital converter (TDC); and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70).

Regarding claim 7, Gong teaches wherein the driver (110) is configured to generate a series of pulses (¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)). However, Gong fails to explicitly teach each pulse having a duration equal or less than 1 ns.
However, Sharma teaches each pulse having a duration equal or less than 1 ns (Sharma, ¶28, Illumination assembly 24 typically comprises a pulsed laser 28, which emits short pulses of light, with pulse duration in the picosecond range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to incorporate the teachings of Sharma to further include shorter pulses of light in order to expend less energy, allowing for a more efficient device.

Regarding claim 8, Gong as modified by Sharma teaches the semiconductor body according to claim 7, wherein the driver (Gong 110) is configured such that the duration is programmable (Gong, ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)).

Regarding claim 15, Gong teaches a method for a time-of-flight measurement, comprising: providing a driver (110) signal to drive a light source (121/122) (see figure 3, driver 110; and ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)), receiving photons by at least two detectors (211/212) each having at least one avalanche diode (see figure 3, detectors 211 and 212; and ¶91, The detectors (211, 212) can be for example composed of a single-photon avalanche diode (SPAD) array), other possible detectors are for example avalanche photo diodes (APDs), or silicon photo multipliers (SiPM)), converting the signals received by the at least two detectors (211/212) by a time-to- digital converter (220) arrangement into at least one histogram (see figure 3, chronometer 220; and ¶95, This chronometer is typically a time-to-digital converter (TDC)), and performing a calculation based on the at least one histogram by an evaluation unit (300) (see figure 3, logic circuit 300; and ¶87, The logic circuit (300)—of which several embodiments are given in FIGS. 4, 5 and 9-14, respectively—has the task to control, evaluate, and communicate the measurement in the fashions described hereinafter). However, Gong fails to teach storing the at least one histogram.
	However, Sharma teaches storing the at least one histogram (see figure 2, histogram memory 70; and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to incorporate the teachings of Sharma to further include a memory in order to record the time of incidence of photons on each sensing element, allowing the device to pass this data on to subsequent processing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) as applied to claim 1 above, and further in view of Wildgoose et al. (USPGPub 20170207073 A1).

Regarding claim 3, Gong as modified by Sharma teaches the first to fourth detector (Sharma 40), the time-to-digital converter (Gong 220 and Sharma TDC), and memory (Gong 310). However, the combination fails to explicitly teach wherein the circuit is configured to generate and store histograms of four different regions of an image.
	However, Wildgoose teaches wherein the circuit is configured to generate and store histograms of four different regions of an image (¶188, Multiple histograms of different areas or combined areas may be kept and the relative values may be used in further analysis). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Wildgoose to further include storing histograms of multiple regions in order to measure differences between the different regions and to provide additional data, allowing for a high quality and details depth map. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) as applied to claim 1 above, and further in view of Mann (USPGPub 20150370223 A1).

Regarding claim 5, Gong as modified by Sharma teaches a first to fourth time-to-digital converter (Sharma 40) (Sharma, see figure 1, array of SPADs 40; and ¶25, the processing circuits coupled to each SPAD sensing element in the array comprise a respective time-to-digital converter (TDC)). However, the combination fails to explicitly teach wherein at least one of the first to the fourth time-to-digital converter comprises: a ring oscillator having an input coupled to the detector, a counter coupled to an output of the ring oscillator, and a transfer circuit configured to capture the current state of the ring oscillator and the counter, to decode the captured state into a time stamp and to transfer data into the memory as a function of the time stamp.
	However, Mann teaches wherein at least one of the first to the fourth time-to-digital converter (TDC) comprises: a ring oscillator (31) having an input coupled to the detector, a counter (34) coupled to an output of the ring oscillator (31) (¶52, FIG. 4 is a block diagram of a configuration of the TDC chains 0 and 1 20/21. As illustrated in FIG. 4, each of the TDC chains 0 and 1 20/21 includes an input 30, a ring oscillator 31, state storage circuitry 32, a converter 33, a counter 34, a multiplier 35, an adder 36, and an output 37), and a transfer circuit (35/36/37) configured to capture the current state of the ring oscillator (31) and the counter (34), to decode the captured state into a time stamp and to transfer data into the memory as a function of the time stamp (¶53, The adder 36 adds up the values of the converter 33 and the multiplier 35. The output 37 outputs the value obtained by the adder 36, i.e., the value (time stamp) indicating the time from the input of TDC_Start until the input of the stop signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Mann to further include a ring oscillator, a counter, and a transfer circuit because ring oscillators have a wide tuning range, compact layout, and the ability to generate multiple phases; counters can be used for measuring frequency and time; and transfer circuits allow the device to transfer data to other device. All of these allow for an efficient device and a device that’s easily integrated.

Claims 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) as applied to claim 1 above, and further in view of Renard et al. (USPGPub 20180006182 A1).

Regarding claim 6, Gong as modified by Sharma teaches at least two detectors (Gong 211/212) (Gong, see figure 3). However, Gong fails to explicitly teach wherein one of the at least two detectors is implemented as a reference detector for receiving photons representing zero distance.
	However, Renard teaches wherein one of the at least two detectors (22/24) is implemented as a reference detector (24) for receiving photons representing zero distance (see figure 1B, reference sensor 24; and ¶30, The reference sensor 24 is positioned near the light-emitting device 16 and configured to receive a reference light emission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Renard to further include a reference detector in order to provide a comparison signal, allowing for ease of calculation of time-of-flight to the other detectors.

Regarding claim 10, Gong as modified by Sharma teaches a time-of-flight sensor with a light source (Gong 121/122) (Gong, see figure 3). However, Gong fails to explicitly teach a semiconductor body having a plurality of detectors with processing circuitry and a separate light source.
	However, Renard teaches a time-of-flight sensor, comprising a semiconductor body (14) having a plurality of detectors (22/24) with processing circuitry (14) and a light source (16) (see figure 1B, light source 16 and image sensor die 14 combined with substrate 12; and see ¶25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Renard to further include a semiconductor body in order to provide stability and hardiness to the device, allowing for easier and efficient integration into other devices.

Regarding claim 11, Gong as modified by Sharma and Renard teaches the time-of-flight sensor according to claim 10, wherein the light source (Gong 121/122) is realized as a vertical-cavity surface-emitting laser or a vertical-external-cavity surface-emitting-laser (¶88, The light source devices (121, 122) are typically lasers such as VCSELs, VCSEL arrays, edge emitters, or fiber lasers).

Regarding claim 12, Gong as modified by Sharma and Renard teaches the time-of-flight sensor according to claim 10 , wherein the light source (Renard 16) is realized by a further semiconductor body that is connected to the semiconductor body (Renard 12) (Renard, see figure 1B, light-emitting device 16 being its own chip electrically connected to substrate 12).

Regarding claim 13, Gong as modified by Sharma and Renard teaches the time-of-flight sensor according to claim 10, wherein the time-of-flight sensor comprises a light blocking material (Renard 18) that comprises an aperture (Renard 26/28) (Renard, see figure 1B, cap 18 containing transparent regions 26 and 28 (i.e. apertures)).

Regarding claim 14, Gong as modified by Sharma and Renard teaches the time-of-flight sensor according to claim 13, wherein the light blocking material (Renard 18) forms a barrier (Renard 46) between the reference detector (Renard 24) and the first to the fourth detector (Renard 22) (Renard, see figure 1B, cap 18 having inner wall 46 between the detectors).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) as applied to claim 1 above, and further in view of Holcombe (USPGPub 20110248875 A1).

Regarding claim 9, Gong as modified by Sharma teaches the semiconductor body according to claim 1, comprising: a clock unit (Gong 11) (Gong, see figure 3, system clock 11), and a communication unit that is coupled to the evaluation unit (Gong 300) and is configured to communicate data to an external device (Gong, ¶87, The TOF system has an interface (12) allowing it to communicate with a host machine which utilizes the system to range its environment). However, Gong fails to explicitly teach a charge pump that is coupled to the at least two detectors.
	However, Holcombe teaches a charge pump (510) that is coupled to the at least two detectors (214/216) (¶53, if the input current is within a weaker range (e.g., between 0.0-0.6 .mu.A, in one embodiment, due to photodiodes 214 and 216 receiving less light), charge pump 510, in one embodiment, is adapted to charge only capacitor 516A by opening switch 514B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Holcombe to further include a charge pump because [b]y decreasing the effective capacitance, charge pump generates a weaker charge for preventing overloading, but produces less noise (Holcombe ¶53), allowing for a higher quality depth map. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878